DETAILED ACTION
Response to Amendment
	The Amendment filed April 21, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant's amendments to the claims have overcome the 35 U.S.C. 101 and 35 U.S.C. 103 rejections previously set forth in the Non-Final Office Action mailed January 21, 2021.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al. (US 2012/0066435), Marripudi et al. (US 2018/0260158), Yan et al. (US 2018/032266), Bavishi (US 2020/0278932), LeCrone et al. (US 9,971,529), and Huang et al. (US 2015/0317556).
Regarding claim 1, Colgrove et al. disclose: 
A computer-implemented method for prioritizing input/output (I/O) operations dispatched ([0033] different algorithms may be used for I/O scheduling in each of the data storage arrays 120a-120b; [0034] Knowing characteristics of each of the one or more storage devices 176a-176m may lead to more effective I/O scheduling) to a solid-state device (SSD) storage (FIG. 1 Storage Devices 176a…m; [0031] one or more of the storage devices 176a-176m may include or be further coupled to storage consisting of solid-state memory; [0032] solid-state memory comprises solid-state drive (SSD) technology) in a network (FIG. 1 Network 180), comprising:
([0057] data is requested by a user or application) I/O request ([0011] receive requests targeted to the data storage medium, said requests including a first type of operation and a second type of operation; FIG. 4 step 402 Receive and buffer I/O requests for a given storage device)… 
…creating a respective queue for each SSD I/O of the SSD I/Os based on a type of SSD I/O ([0049] the I/O scheduler may maintain a separate queue (either physically or logically) for each storage device. In addition, the I/O scheduler may include a separate queue for each operation type supported by a corresponding storage device. For example, an I/O scheduler may maintain at least a separate read queue and a separate write queue for an SSD);
prioritizing the each SSD I/O based on the type of the SSD I/O ([0034] where different types of operations such as read and write operations have different latencies, algorithms for I/O scheduling may segregate these operations and handle them separately for purposes of scheduling) and the properties of the SSD storage that is the target for a respective SSD I/O ([0042] a data storage model may be developed which seeks to optimize I/O performance. In one embodiment, the model is based at least in part on characteristics of the storage devices within a storage system. For example, in a storage system which utilizes solid state storage technologies, characteristics of the particular devices may be used to develop models for the devices, which may in turn serve to inform corresponding I/O scheduling algorithms. For example, if particular storage devices being used exhibit write latencies that are relatively high compared to read latencies, such a characteristic may be accounted for in scheduling operations. It is noted that what is considered relatively high or low may vary depending upon the given system, the types of data being processed, the amount of data processed, the timing of data, or otherwise. Generally speaking, the system is programmable to determine what constitutes a low or high latency, and/or what constitutes a significant difference between the two), and based on the performance parameters of the SSD storage relative to the other storage types ([0033] The differences in technology and mechanisms between HDD technology and SDD technology may lead to differences in input/output (I/O) characteristics of the data storage devices 176a-176m. Generally speaking, SSD technologies provide lower read access latency times than HDD technologies. However, the write performance of SSDs is generally slower than the read performance and may be significantly impacted by the availability of free, programmable blocks within the SSD. As the write performance of SSDs is significantly slower compared to the read performance of SSDs, problems may occur with certain functions or operations expecting latencies similar to reads. Additionally, scheduling may be made more difficult by long write latencies that affect read latencies. Accordingly, different algorithms may be used for I/O scheduling in each of the data storage arrays 120a-120b); and 
dispatching, in a transactional I/O SSD scheduler (FIG. 1 Global I/O Scheduler 178), all queued SSD I/Os to the SSD storage based on the prioritizing (FIG. 4 step 404 Issue low-latency I/O requests to the given storage device; step 410 Issue high-latency I/O requests to the given storage device)…
Colgrove et al. do not appear to explicitly teach “maintaining a plurality of caches in the SSD storage; determining properties of the SSD storage including performance parameters; storing the performance parameters of the SSD storage with performance parameters for other storage types including hard disk drive (HDD) devices; receiving a plurality of SSD I/Os from an application I/O request comprising at least one of a cache read or a cache write operation; tagging the I/Os wherein all child I/O operations initiated from a parent I/O operation are tagged with a same unique tag ID to establish child and sibling I/O processing relationships;…dispatching…based on…the tagging of child and sibling I/Os to meet defined quality of service (QoS) requirements through the performance parameters of the SSD storage.” However Marripudi et al. disclose:
determining properties (FIG. 2) of the SSD storage including performance parameters type ([0004] Different SSD models may support different performance levels; in addition, even for a given SSD model, the performance may vary by the capacity of the device. Host software usually maintains a database of multiple tuples made up of <device model, capacity, performance>, and provides lookup services on the database. Also, the host software incurs additional complexity in maintaining updated database records of drive performance capabilities as the system configuration changes during the life of the system by the addition/deletion of drives; [0006] Typical SSD datasheets list aggregate performance of latency, random IOPS and sequential throughput (i.e. properties) at the device level);
storing the performance parameters of the SSD storage ([0004] Host software usually maintains a database of multiple tuples made up of <device model, capacity, performance>, and provides lookup services on the database)...
Colgrove et al. and Marripudi et al. are analogous art because Colgrove et al. teach I/O scheduling and Marripudi et al. teach solid state storage device systems.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Colgrove et al. and Marripudi et al. before him/her, to modify the teachings of Colgrove et al. with the teachings of Marripudi et al. because determining properties of the SSD based on the device type would enable those properties to be used when developing models for the devices in Colgrove’s invention. The combination would 
Colgrove et al. and Marripudi et al. do not appear to explicitly teach “maintaining a plurality of caches in the SSD storage;…with performance parameters for other storage types including hard disk drive (HDD) devices; receiving a plurality of SSD I/Os from an application I/O request comprising at least one of a cache read or a cache write operation; tagging the I/Os wherein all child I/O operations initiated from a parent I/O operation are tagged with a same unique tag ID to establish child and sibling I/O processing relationships;…dispatching…based on…the tagging of child and sibling I/Os to meet defined quality of service (QoS) requirements through the performance parameters of the SSD storage.” However Yan et al. disclose
maintaining a plurality of caches in the SSD storage (FIG. 1; [0039] the storage system 100 comprises a plurality of cache devices (111, 121, 131, 141 and 112, 122, 132, 142); [0038] the plurality of cache devices (e.g., a plurality of SSD pairs));
…I/O request comprising at least one of a cache read or a cache write operation (FIG. 3A Step 320 Does the I/O request trigger caching of target data? YES);
Colgrove et al., Marripudi et al., and Yan et al. are analogous art because Colgrove et al. teach I/O scheduling; Marripudi et al. teach solid state storage device systems; and Yan et al. teach caching in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Colgrove et al., Marripudi et al., and Yan et al. before him/her, to modify the combined teachings of Colgrove et al. and Marripudi et al. with the teachings of Yan et al. because employing caches in the SSD would reduce the exchange of hot 
	Colgrove et al., Marripudi et al., and Yan et al. do not appear to explicitly teach “…with performance parameters for other storage types including hard disk drive (HDD) devices; receiving a plurality of SSD I/Os from an application I/O request…; tagging the I/Os wherein all child I/O operations initiated from a parent I/O operation are tagged with a same unique tag ID to establish child and sibling I/O processing relationships;…dispatching…based on…the tagging of child and sibling I/Os to meet defined quality of service (QoS) requirements through the performance parameters of the SSD storage.” However, Bavishi discloses:
receiving a plurality of SSD I/Os from an application I/O request ([0018] a protocol for one memory component can specify that 512 kilobyte (KB) size requests be performed on the memory component. An application executing on a host system can initially request to read 512 KB of data from the memory component, but the 512 KB request is typically broken up into smaller granularity requests (e.g., eight 64 KB requests) due to a protocol of a bus used to communicate between the host system and the memory sub-system. The conventional memory sub-system can perform the smaller granularity requests to obtain the data from the memory component)…
Colgrove et al., Marripudi et al., Yan et al., and Bavishi are analogous art because Colgrove et al. teach I/O scheduling; Marripudi et al. teach solid state storage device systems; Yan et al. and Bavishi teach caching in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Colgrove et al., Marripudi et al., Yan et al., and 
Colgrove et al., Marripudi et al., Yan et al., and Bavishi do not appear to explicitly teach “…with performance parameters for other storage types including hard disk drive (HDD) devices; tagging the I/Os wherein all child I/O operations initiated from a parent I/O operation are tagged with a same unique tag ID to establish child and sibling I/O processing relationships;…dispatching…based on…the tagging of child and sibling I/Os to meet defined quality of service (QoS) requirements through the performance parameters of the SSD storage.” However, LeCrone et al. disclose:
tagging the I/Os wherein all child I/O operations initiated from a parent I/O operation are tagged with a same unique tag ID to establish child and sibling I/O processing relationships (FIG. 7; Col 19, lines 41-64:  the I/O driver may perform additional processing to track the status of each of the smaller write operations since each such write operation may be completed and performed in any order. More generally, the I/O driver may partition a single originating host write operation into any suitable number of smaller write operations (e.g., writing to a different logical address range) whereby collectively the smaller write operations specify a collective or aggregate set of target logical addresses equivalent to that of the single originating host write operation… The example 400 illustrates information that may be maintained and used by the I/O driver in connection with tracking the multiple write operations created as a result of a single originating host write operation such as issued by an application executing on the host. In at least one embodiment, each originating host write I/O that is further partitioned into multiple smaller writes may be assigned a unique identifier (ID) used to track and uniquely identifier the originating host write I/O);
…dispatching…based on…the tagging of child and sibling I/Os (Col 19, lines 48-51:  collectively the smaller write operations specify a collective or aggregate set of target logical addresses equivalent to that of the single originating host write operation)…
Colgrove et al., Marripudi et al., Yan et al., Bavishi, and LeCrone et al. are analogous art because Colgrove et al. teach I/O scheduling; Marripudi et al. teach solid state storage device systems; Yan et al. and Bavishi teach caching in storage systems; and LeCrone et al. teach data storage.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Colgrove et al., Marripudi et al., Yan et al., Bavishi, and LeCrone et al. before him/her, to modify the combined teachings of Colgrove et al., Marripudi et al., Yan et al., and Bavishi with the teachings of LeCrone et al. because tagging child I/O operations initiated from a parent I/O operation with a same unique tag ID enables the system to track the status of each smaller write operation that may be completed and performed in any order (LeCrone et al. Col 19, lines 42).
	Colgrove et al., Marripudi et al., Yan et al., Bavishi, and LeCrone et al. do not appear to explicitly teach “with performance parameters for other storage types including hard disk drive (HDD) devices…to meet defined quality of service (QoS) requirements through the performance parameters of the SSD storage.” However, Huang et al. disclose:
with performance parameters for other storage types including hard disk drive (HDD) devices (FIG. 4)…to meet defined quality of service (QoS) requirements through the performance parameters of the SSD storage ([0018] When the configuration of the storage node 100 contains some HDDs 104 and SSDs 106, as long as the value of latency can fulfill the request in a Service Level Agreement (SLA) or a Quality of Service (QoS) requirement, the storage node 100 can still run well and avoid the aforementioned problems).
Colgrove et al., Marripudi et al., Yan et al., Bavishi, LeCrone et al., and Huang et al. are analogous art because Colgrove et al. teach I/O scheduling; Marripudi et al. teach solid state storage device systems; Yan et al. and Bavishi teach caching in storage systems; LeCrone et al. teach data storage; and Huang et al. teach a controlling system for software defined storage to achieve specified performance indicators required by Service Level Agreement (SLA).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Colgrove et al., Marripudi et al., Yan et al., Bavishi, LeCrone et al., and Huang et al. before him/her, to modify the combined teachings of Colgrove et al., Marripudi et al., Yan et al., Bavishi, and LeCrone et al. with the teachings of Huang et al. because storing performance parameters of SSD and HDD devices would enable the system to adjust the configuration of the storage devices in order to meet defined quality of service requirements (Huang et al. [0029]).
Regarding claim 6, Colgrove et al. further disclose:
The method of claim 1 wherein the type of the SSD I/O comprises one of sequential I/O operations, random I/O operations ([0005] storage device-level input/output (I/O) schedulers generally determine an order for read and write operations in addition to providing steps for how the operations are to be executed. For example, non -sequential read and write operations may be more expensive to execute for a storage device (e.g., in terms of time and/or resources) than sequential read and write operations), and internal I/O operations ([0045] if solid state memory devices are used in the storage system, and these devices may initiate actions on their own which cause the devices to service requests with greater (or otherwise unexpected) latencies, then any operations which were scheduled for that device may also experience greater or unexpected latencies. One example of such a device operation is an internal cache flush).
Claim 15 recites limitations substantially similar to those of claim 6 and is rejected for the same reasons.
Regarding claim 11, Colgrove et al. disclose: 
A system for prioritizing input/output (I/O) operations dispatched ([0033] different algorithms may be used for I/O scheduling in each of the data storage arrays 120a-120b; [0034] Knowing characteristics of each of the one or more storage devices 176a-176m may lead to more effective I/O scheduling) to a solid-state device (SSD) storage (FIG. 1 Storage Devices 176a…m; [0031] one or more of the storage devices 176a-176m may include or be further coupled to storage consisting of solid-state memory; [0032] solid-state memory comprises solid-state drive (SSD) technology) in a network (FIG. 1 Network 180), comprising: 
…an SSD…manager (FIG. 1 Storage Controller 174) managing…the SSD storage (FIG. 1 Storage Devices 176a…m), and 
a transactional I/O SSD scheduler (FIG. 1 Global I/O Scheduler 178) functionally coupled between the SSD…manager (FIG. 1 Storage Controller 174) and the SSD storage (FIG. 1 Storage Devices 176a…m), and configured to:
……receive…SSD I/Os from an application ([0057] data is requested by a user or application) I/O request ([0011] receive requests targeted to the data storage medium, said requests including a first type of operation and a second type of operation; FIG. 4 step 402 Receive and buffer I/O requests for a given storage device)… 
([0049] the I/O scheduler may maintain a separate queue (either physically or logically) for each storage device. In addition, the I/O scheduler may include a separate queue for each operation type supported by a corresponding storage device. For example, an I/O scheduler may maintain at least a separate read queue and a separate write queue for an SSD), 
prioritize the each SSD I/O based on the type of the SSD I/O ([0034] where different types of operations such as read and write operations have different latencies, algorithms for I/O scheduling may segregate these operations and handle them separately for purposes of scheduling) and the properties of the SSD storage that is the target for a respective SSD I/O ([0042] a data storage model may be developed which seeks to optimize I/O performance. In one embodiment, the model is based at least in part on characteristics of the storage devices within a storage system. For example, in a storage system which utilizes solid state storage technologies, characteristics of the particular devices may be used to develop models for the devices, which may in turn serve to inform corresponding I/O scheduling algorithms. For example, if particular storage devices being used exhibit write latencies that are relatively high compared to read latencies, such a characteristic may be accounted for in scheduling operations. It is noted that what is considered relatively high or low may vary depending upon the given system, the types of data being processed, the amount of data processed, the timing of data, or otherwise. Generally speaking, the system is programmable to determine what constitutes a low or high latency, and/or what constitutes a significant difference between the two), and based on the performance parameters of the SSD storage relative to the other storage types ([0033] The differences in technology and mechanisms between HDD technology and SDD technology may lead to differences in input/output (I/O) characteristics of the data storage devices 176a-176m. Generally speaking, SSD technologies provide lower read access latency times than HDD technologies. However, the write performance of SSDs is generally slower than the read performance and may be significantly impacted by the availability of free, programmable blocks within the SSD. As the write performance of SSDs is significantly slower compared to the read performance of SSDs, problems may occur with certain functions or operations expecting latencies similar to reads. Additionally, scheduling may be made more difficult by long write latencies that affect read latencies. Accordingly, different algorithms may be used for I/O scheduling in each of the data storage arrays 120a-120b), and 
dispatch all queued SSD I/Os to the SSD storage based on the prioritizing (FIG. 4 step 404 Issue low-latency I/O requests to the given storage device; step 410 Issue high-latency I/O requests to the given storage device) and the tagging of child and sibling I/Os to meet defined quality of service (QoS) requirements through the performance parameters of the SSD storage.
Colgrove et al. do not appear to explicitly teach “a plurality of caches maintained in the SSD storage;… cache manager managing the plurality of caches…determine properties of the SSD storage including performance parameters, store the performance parameters of the SSD storage with performance parameters for other storage types including hard disk drive (HDD) devices…receive a plurality of SSD I/Os from an application I/O request comprising at least one of a cache read or a cache write operation, tag the I/Os wherein all child I/O operations initiated from a parent I/O operation are tagged with a same unique tag ID to establish child and sibling I/O processing relationships…based on…the tagging of child and sibling I/Os to meet defined quality of service (QoS) requirements through the performance parameters of the SSD storage.” However Marripudi et al. disclose:
([0004] Different SSD models may support different performance levels; in addition, even for a given SSD model, the performance may vary by the capacity of the device. Host software usually maintains a database of multiple tuples made up of <device model, capacity, performance>, and provides lookup services on the database. Also, the host software incurs additional complexity in maintaining updated database records of drive performance capabilities as the system configuration changes during the life of the system by the addition/deletion of drives; [0006] Typical SSD datasheets list aggregate performance of latency, random IOPS and sequential throughput (i.e. properties) at the device level), store the performance parameters of the SSD storage ([0004] Host software usually maintains a database of multiple tuples made up of <device model, capacity, performance>, and provides lookup services on the database)…
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Colgrove et al. and Marripudi et al.do not appear to explicitly teach “a plurality of caches maintained in the SSD storage;… cache manager managing the plurality of caches…with performance parameters for other storage types including hard disk drive (HDD) devices…receive a plurality of SSD I/Os from an application I/O request comprising at least one of a cache read or a cache write operation, tag the I/Os wherein all child I/O operations initiated from a parent I/O operation are tagged with a same unique tag ID to establish child and sibling I/O processing relationships…based on…the tagging of child and sibling I/Os to meet defined quality of service (QoS) requirements through the performance parameters of the SSD storage.” However Yan et al. disclose:
(FIG. 1; [0039] the storage system 100 comprises a plurality of cache devices (111, 121, 131, 141 and 112, 122, 132, 142); [0038] the plurality of cache devices (e.g., a plurality of SSD pairs)); 
an SSD cache manager managing the plurality of caches in the SSD storage (FIG. 2 Device Controller 220), 
…I/O request comprising at least one of a cache read or a cache write operation (FIG. 3A Step 320 Does the I/O request trigger caching of target data? YES),
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
However, Colgrove et al., Marripudi et al., and Yan et al. do not appear to explicitly teach “with performance parameters for other storage types including hard disk drive (HDD) devices…receive a plurality of SSD I/Os from an application I/O request…tag the I/Os wherein all child I/O operations initiated from a parent I/O operation are tagged with a same unique tag ID to establish child and sibling I/O processing relationships…based on…the tagging of child and sibling I/Os to meet defined quality of service (QoS) requirements through the performance parameters of the SSD storage.” However, Bavishi discloses:
…receive a plurality of SSD I/Os from an application I/O request ([0018] a protocol for one memory component can specify that 512 kilobyte (KB) size requests be performed on the memory component. An application executing on a host system can initially request to read 512 KB of data from the memory component, but the 512 KB request is typically broken up into smaller granularity requests (e.g., eight 64 KB requests) due to a protocol of a bus used to communicate between the host system and the memory sub-system. The conventional memory sub-system can perform the smaller granularity requests to obtain the data from the memory component)…
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Colgrove et al., Marripudi et al., Yan et al., and Bavishi do not appear to explicitly teach “…with performance parameters for other storage types including hard disk drive (HDD) devices; tag the I/Os wherein all child I/O operations initiated from a parent I/O operation are tagged with a same unique tag ID to establish child and sibling I/O processing relationships;…dispatch…based on…the tagging of child and sibling I/Os to meet defined quality of service (QoS) requirements through the performance parameters of the SSD storage.” However, LeCrone et al. disclose:
tag the I/Os wherein all child I/O operations initiated from a parent I/O operation are tagged with a same unique tag ID to establish child and sibling I/O processing relationships (FIG. 7; Col 19, lines 41-64:  the I/O driver may perform additional processing to track the status of each of the smaller write operations since each such write operation may be completed and performed in any order. More generally, the I/O driver may partition a single originating host write operation into any suitable number of smaller write operations (e.g., writing to a different logical address range) whereby collectively the smaller write operations specify a collective or aggregate set of target logical addresses equivalent to that of the single originating host write operation… The example 400 illustrates information that may be maintained and used by the I/O driver in connection with tracking the multiple write operations created as a result of a single originating host write operation such as issued by an application executing on the host. In at least one embodiment, each originating host write I/O that is further partitioned into multiple smaller writes may be assigned a unique identifier (ID) used to track and uniquely identifier the originating host write I/O);
…dispatching…based on…the tagging of child and sibling I/Os (Col 19, lines 48-51:  collectively the smaller write operations specify a collective or aggregate set of target logical addresses equivalent to that of the single originating host write operation)…
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Colgrove et al., Marripudi et al., Yan et al., Bavishi, and LeCrone et al. do not appear to explicitly teach “with performance parameters for other storage types including hard disk drive (HDD) devices…to meet defined quality of service (QoS) requirements through the performance parameters of the SSD storage.” However, Huang et al. disclose:
with performance parameters for other storage types including hard disk drive (HDD) devices (FIG. 4)…to meet defined quality of service (QoS) requirements through the performance parameters of the SSD storage ([0018] When the configuration of the storage node 100 contains some HDDs 104 and SSDs 106, as long as the value of latency can fulfill the request in a Service Level Agreement (SLA) or a Quality of Service (QoS) requirement, the storage node 100 can still run well and avoid the aforementioned problems).
The motivation for combining is based on the same rational presented for rejection of independent claim 1.

Claims 2-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al., Marripudi et al., Yan et al., Bavishi, LeCrone et al., and Huang et al. as applied to claim 1 above, and further in view of Zhang et al. (US 2020/0327102), Aguren (US 2005/0065961), and Pogde et al. (US 10,055,420).
Regarding claim 2, Colgrove et al., Marripudi et al., Yan et al., Bavishi, LeCrone et al, and Huang et al. do not appear to explicitly teach while Zhang et al. disclose: 
The method of claim 1 wherein the plurality of caches comprise fingerprint index cache (Fingerprint Cache 240),…
Colgrove et al., Marripudi et al., Yan et al., Bavishi, LeCrone et al., Huang et al., and Zhang et al. are analogous art because Colgrove et al. teach I/O scheduling; Marripudi et al. teach solid state storage device systems; Yan et al., Bavishi, and Zhang et al. teach caching in storage systems; LeCrone et al. teach data storage; and Huang et al. teach a controlling system for software defined storage to achieve specified performance indicators required by Service Level Agreement (SLA).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Colgrove et al., Marripudi et al., Yan et al., Bavishi, LeCrone et al., Huang et al., and Zhang et al. before him/her, to modify the combined teachings of Colgrove et al., Marripudi et al., and Yan et al., Bavishi, LeCrone et al., and Huang et al. with the teachings of Zhang et al. in order to implement a fingerprint cache in the combined SSD storage. The combination would enable the caching of fingerprints.
Colgrove et al., Marripudi et al., Yan et al., Bavishi, Le Crone et al., Huang et al., and Zhang et al. do not appear to explicitly teach “a name space cache, a segment tree cache, and a container metadata cache.” However, Aguren discloses:
a name space cache ([0088] The purpose of namespace cache services may be to store location, global names and user name information at each data entry node),…
Colgrove et al., Marripudi et al., Yan et al., Bavishi, LeCrone et al., Huang et al., Zhang et al., and Aguren are analogous art because Colgrove et al. teach I/O scheduling; Marripudi et al. teach solid state storage device systems; Yan et al., Bavishi, Zhang et al., and Aguren teach caching in storage systems; LeCrone et al. teach data storage; and Huang et al. teach a controlling system for software defined storage to achieve specified performance indicators required by Service Level Agreement (SLA).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Colgrove et al., Marripudi et al., Yan et al., Bavishi, LeCrone et al., Huang et al., Zhang et al., and Aguren before him/her, to modify the combined teachings of Colgrove et al., Marripudi et al., and Yan et al., Bavishi, LeCrone et al., Huang et al., and Zhang et al. with the teachings of Aguren in order to implement a name space cache in the combined SSD storage. The combination would enable the caching of location, global names and user name information.
Colgrove et al., Marripudi et al., Yan et al., Bavishi, Le Crone et al., Huang et al., Zhang et al., and Aguren do not appear to explicitly teach “a segment tree cache, and a container metadata cache.” However, Pogde et al. disclose:
a segment tree cache (FIG. 7 Segment Sparse Metadata Tree(s) 506B in Cache Memory Device(s) (e.g. Solid State Drive (SSD)) 114), and a container metadata cache (Col 11, line 54:  a file system (not shown) packs the created data and metadata segments into containers that are written to one or more of storage units 108-109 or one or more of cache 114 in a log-structured manner).
Colgrove et al., Marripudi et al., Yan et al., Bavishi, LeCrone et al., Huang et al., Zhang et al., Aguren, and Pogde et al. are analogous art because Colgrove et al. teach I/O scheduling; Marripudi et al. teach solid state storage device systems; Yan et al., Bavishi, Zhang et al., Aguren, and Pogde et al. teach caching in storage systems; LeCrone et al. teach data storage; and Huang et al. teach a controlling system for software defined storage to achieve specified performance indicators required by Service Level Agreement (SLA).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Colgrove et al., Marripudi et al., Yan et al., LeCrone et al., Huang et al., Bavishi, Zhang et al., Aguren and Pogde et al. before him/her, to modify the combined teachings of Colgrove et al., Marripudi et al., and Yan et al., LeCrone et al., Huang et al., Bavishi, Zhang et al., and Aguren with the teachings of Pogde et al. in order to implement a segment tree cache and a container metadata cache in the combined SSD storage. The combination would enable the caching of a segment tree and container metadata.
Claim 12 recites limitations substantially similar to those of claim 2 and is rejected for the same reasons.
Regarding claim 3, Marripudi et al. further discloses: 
The method of claim 2 wherein the properties of the SSD storage comprise at least latencies of the read and write times for the caches in the SSD storage (caches as taught by Yan in claim 1; [0111] The device may provide additional information such as device capabilities. The capabilities may include: NVM attribute information; device performance capability information; a list of device performance attributes; dynamic calibration of performance capabilities; changes in device performance attributes; and/or the like; [0114] The device performance capability information may include: …random read latency for IOs of different IO sizes; random write latency for IOs of different IO sizes; [0120] NVM capabilities include, for each different type of NVM type in the SSD: …read and write IO latency of aggregate NVM in the SSD[0115] The device may provide this information for the whole device and/or at a sub-granularity; It would be obvious to one skilled in the art at the time of the effective filing date that the sub-granularity level would be the level of the cache).
Claim 13 recites limitations substantially similar to those of claim 3 and is rejected for the same reasons.
Regarding claim 4, Marripudi et al. further discloses: 
The method of claim 3 wherein the latencies are defined for read and write operations for each cache of the plurality of caches ([0115] The device may provide this information for the whole device and/or at a sub-granularity) for each cache of the plurality of caches (caches as taught by Yan in claim 1; It would be obvious to one skilled in the art at the time of the effective filing date that the sub-granularity level would be the level of the cache).
Regarding claim 5, Marripudi et al. further discloses: 
The method of claim 4 wherein the latencies are further defined for a size of the read and write operation ([0114] random read latency for IOs of different IO sizes; random write latency for IOs of different IO sizes), and a maximum time of access of a respective cache of the plurality of caches ([0042] "requirements" may refer to…maximum conditions; [0114] latency for IOs).
Claim 14 recites limitations substantially similar to those of claims 4 and 5, and is rejected for the same reasons.

Claims 7-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al., Marripudi et al., Yan et al., Bavishi, LeCrone et al., and Huang et al. as applied to claim 6 above, and further in view of Liu et al. (US 2017/0242596).
Regarding claim 7, Colgrove et al., Marripudi et al., Yan et al., Bavishi, LeCrone et al., and Huang et al. do not appear to explicitly teach while Liu et al.
The method of claim 6 further comprising accounting for a guaranteed service level agreement (SLA) response time of the application I/O request during the prioritizing step ([0041] An application aware user space 10 scheduler 125 operating in batch mode may provide a way to schedule the execution of IO commands in a manner that is application aware, and that may improve conformance with a service level agreement (SLA) associated with an application. A service level agreement may specify, for example, a maximum latency, a minimum throughput, or that for each IO command submitted to the application aware user space IO scheduler 125 with an IO command completion deadline, the execution of the command be completed by the IO command completion deadline).
Colgrove et al., Marripudi et al., Yan et al., Bavishi, and Liu et al. are analogous art because Colgrove et al. teach I/O scheduling; Marripudi et al. teach solid state storage device systems; Yan et al. and Bavishi teach caching in storage systems; LeCrone et al. teach data storage; and Huang et al. teach a controlling system for software defined storage to achieve specified performance indicators required by Service Level Agreement (SLA); and Liu et al. teach I/O scheduling.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Colgrove et al., Marripudi et al., Yan et al., Bavishi, LeCrone et al., Huang et al., and Liu et al. before him/her, to modify the combined teachings of Colgrove et al., Marripudi et al., Yan et al., Bavishi, LeCrone et al., and Huang et al. with the teachings of Liu et al. because accounting for latency and throughput requirements set forth in 
Claim 16 recites limitations substantially similar to those of claim 7 and is rejected for the same reasons.
Regarding claim 8, Colgrove et al. further disclose:
The method of claim 7 further comprising defining a first priority by prioritizing random I/O operations over sequential I/O operations and internal I/O operations ([0055]-[0056] In block 404, low-latency I/O requests may generally be issued to the storage device in preference to high latency requests. For example, depending on the storage technology used by the storage devices, read requests may have lower latencies than write requests and other command types and may issue first. Consequently, write requests may be accumulated while read requests are given issue priority (i.e., are conveyed to the device ahead of write requests)).
Regarding claim 9, Colgrove et al. further disclose:
The method of claim 8 further comprising modifying the first priority by determining if a latency requirement of a higher priority I/O operation is required (FIG. 4 step 408 Reached the given threshold for high-latency I/O requests? YES) to meet the guaranteed SLA (as taught by Liu), and if not, allowing a lower priority I/O operation to proceed in advance (FIG. 4 step 408 Reached the given threshold for high-latency I/O requests? NO).
Claim 17 recites limitations substantially similar to those of claims 8 and 9, and is rejected for the same reasons.
Regarding claim 10, Colgrove et al. further disclose:
The method of claim 9 further comprising, prior to the dispatching step (FIG. 4 step 404; step 410), applying local SLA requirements defined by each device of the SSD storage to the I/O (FIG. 4 step 408 Reached the given threshold for high-latency I/) requests?; [0057] In block 406, the I/O scheduler may determine whether a particular condition exists which indicates high latency requests should be conveyed to a device(s). For example, in one embodiment detecting such a condition may comprise detecting a given number of high latency I/O requests, or an amount of corresponding data, has accumulated and reached a given threshold. Alternatively, a rate of high latency requests being received may reach some threshold. Numerous such conditions are possible and are contemplated. In one embodiment, the high-latency requests may be write requests. If such a condition occurs (conditional block 408), then in block 410, the I/O scheduler may begin issuing high-latency I/O requests to the given storage device).
Claim 18 recites limitations substantially similar to those of claim 10 and is rejected for the same reasons.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al., Marripudi et al., Yan et al., Bavishi, LeCrone et al., and Huang et al., as applied to claim 11 above, and further in view of Pogde et al.
Regarding claim 19, Colgrove et al., Marripudi et al., Yan et al., Bavishi, LeCrone et al., and Huang et al., do not appear to explicitly teach while Pogde et al. disclose:. 
The system of claim 11 wherein the system comprises a deduplication backup system storing data to storage media including the SSD media (FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Colgrove et al., Marripudi et al., Yan et al., Bavishi, LeCrone et al., Huang et al., and Zhang et al. before him/her, to modify the combined teachings of Colgrove et al., Marripudi LeCrone et al., and Huang et al., with the teachings of Pogde et al. because implementing the system of prioritizing I/O operations in a deduplication backup system of the SSD would improve the performance of the deduplication system through effective I/O scheduling.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al., Marripudi et al., Yan et al., Bavishi, LeCrone et al., Huang et al., and Zhang et al.
Regarding claim 20, Colgrove et al. disclose: 
A non-transitory computer media product containing programming code which, when executed by a processor in a computer system, cause the computer system to perform method ([0079] the program instructions that implement the methods and/or mechanisms may be conveyed or stored on a computer readable medium) for prioritizing input/output (I/O) operations dispatched ([0033] different algorithms may be used for I/O scheduling in each of the data storage arrays 120a-120b; [0034] Knowing characteristics of each of the one or more storage devices 176a-176m may lead to more effective I/O scheduling) from a solid-state device (SSD) storage (FIG. 1 Storage Devices 176a…m; [0031] one or more of the storage devices 176a-176m may include or be further coupled to storage consisting of solid-state memory; [0032] solid-state memory comprises solid-state drive (SSD) technology)…in a network (FIG. 1 Network 180), comprising: 
maintaining a plurality of caches in the SSD storage; 
determining properties of the SSD storage including performance parameters; storing the performance parameters of the SSD storage with performance parameters for other storage types including hard disk drive (HDD) devices; 
([0057] data is requested by a user or application) I/O request ([0011] receive requests targeted to the data storage medium, said requests including a first type of operation and a second type of operation; FIG. 4 step 402 Receive and buffer I/O requests for a given storage device)…
tagging the I/Os wherein all child I/O operations initiated from a parent I/O operation are tagged with a same unique tag ID to establish child and sibling I/O processing relationships;
creating a respective queue for each SSD I/O of the SSD I/Os based on a type of SSD I/O ([0049] the I/O scheduler may maintain a separate queue (either physically or logically) for each storage device. In addition, the I/O scheduler may include a separate queue for each operation type supported by a corresponding storage device. For example, an I/O scheduler may maintain at least a separate read queue and a separate write queue for an SSD); 
prioritizing the each SSD I/O based on the type of the SSD I/O ([0034] where different types of operations such as read and write operations have different latencies, algorithms for I/O scheduling may segregate these operations and handle them separately for purposes of scheduling) and the properties of the SSD storage that is the target for a respective SSD I/O ([0042] a data storage model may be developed which seeks to optimize I/O performance. In one embodiment, the model is based at least in part on characteristics of the storage devices within a storage system. For example, in a storage system which utilizes solid state storage technologies, characteristics of the particular devices may be used to develop models for the devices, which may in turn serve to inform corresponding I/O scheduling algorithms. For example, if particular storage devices being used exhibit write latencies that are relatively high compared to read latencies, such a characteristic may be accounted for in scheduling operations. It is noted that what is considered relatively high or low may vary depending upon the given system, the types of data being processed, the amount of data processed, the timing of data, or otherwise. Generally speaking, the system is programmable to determine what constitutes a low or high latency, and/or what constitutes a significant difference between the two), and based on the performance parameters of the SSD storage relative to the other storage types ([0033] The differences in technology and mechanisms between HDD technology and SDD technology may lead to differences in input/output (I/O) characteristics of the data storage devices 176a-176m. Generally speaking, SSD technologies provide lower read access latency times than HDD technologies. However, the write performance of SSDs is generally slower than the read performance and may be significantly impacted by the availability of free, programmable blocks within the SSD. As the write performance of SSDs is significantly slower compared to the read performance of SSDs, problems may occur with certain functions or operations expecting latencies similar to reads. Additionally, scheduling may be made more difficult by long write latencies that affect read latencies. Accordingly, different algorithms may be used for I/O scheduling in each of the data storage arrays 120a-120b); and 
dispatching, in a transactional I/O SSD scheduler (FIG. 1 Global I/O Scheduler 178), all queued SSD I/Os to the SSD storage based on the prioritizing (FIG. 4 step 404 Issue low-latency I/O requests to the given storage device; step 410 Issue high-latency I/O requests to the given storage device) and the tagging of child and sibling I/Os to meet defined quality of service (QoS) requirements through the performance parameters of the SSD storage.
Colgrove et al. do not appear to explicitly teach “a solid-state device (SSD) storage to a host bus adapter…maintaining a plurality of caches in the SSD storage; determining properties of the SSD storage including performance parameters; storing the performance parameters of the SSD storage with performance parameters for other storage types including hard disk drive (HDD) devices; receiving a plurality of SSD I/Os from an application I/O request comprising at least one of a cache read or a cache write operation; tagging the I/Os wherein all child I/O operations initiated from a parent I/O operation are tagged with a same unique tag ID to establish child and sibling I/O processing relationships;…dispatching…based on…the tagging of child and sibling I/Os to meet defined quality of service (QoS) requirements through the performance parameters of the SSD storage.” However Marripudi et al. disclose:
determining properties (FIG. 2) of the SSD storage including performance parameters type ([0004] Different SSD models may support different performance levels; in addition, even for a given SSD model, the performance may vary by the capacity of the device. Host software usually maintains a database of multiple tuples made up of <device model, capacity, performance>, and provides lookup services on the database. Also, the host software incurs additional complexity in maintaining updated database records of drive performance capabilities as the system configuration changes during the life of the system by the addition/deletion of drives; [0006] Typical SSD datasheets list aggregate performance of latency, random IOPS and sequential throughput (i.e. properties) at the device level);
storing the performance parameters of the SSD storage ([0004] Host software usually maintains a database of multiple tuples made up of <device model, capacity, performance>, and provides lookup services on the database)…
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Colgrove et al. and Marripudi et al. do not appear to explicitly teach “maintaining a plurality of caches in the SSD storage;…with performance parameters for other storage types including hard disk drive (HDD) devices; receiving a plurality of SSD I/Os from an application I/O request comprising at least one of a cache read or a cache write operation; tagging the I/Os wherein all child I/O operations initiated from a parent I/O operation are tagged with a same unique tag ID to establish child and sibling I/O processing relationships;…dispatching…based on…the tagging of child and sibling I/Os to meet defined quality of service (QoS) requirements through the performance parameters of the SSD storage.” However Yan et al. disclose
maintaining a plurality of caches in the SSD storage (FIG. 1; [0039] the storage system 100 comprises a plurality of cache devices (111, 121, 131, 141 and 112, 122, 132, 142); [0038] the plurality of cache devices (e.g., a plurality of SSD pairs));
…I/O request comprising at least one of a cache read or a cache write operation (FIG. 3A Step 320 Does the I/O request trigger caching of target data? YES);
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
	Colgrove et al., Marripudi et al., and Yan et al. do not appear to explicitly teach “a solid-state device (SSD) storage to a host bus adapter…with performance parameters for other storage types including hard disk drive (HDD) devices; receiving a plurality of SSD I/Os from an application I/O request…; tagging the I/Os wherein all child I/O operations initiated from a parent I/O operation are tagged with a same unique tag ID to establish child and sibling I/O processing relationships;…dispatching…based on…the tagging of child and sibling I/Os to meet defined quality of service (QoS) requirements through the performance parameters of the SSD storage.” However, Bavishi discloses:
([0018] a protocol for one memory component can specify that 512 kilobyte (KB) size requests be performed on the memory component. An application executing on a host system can initially request to read 512 KB of data from the memory component, but the 512 KB request is typically broken up into smaller granularity requests (e.g., eight 64 KB requests) due to a protocol of a bus used to communicate between the host system and the memory sub-system. The conventional memory sub-system can perform the smaller granularity requests to obtain the data from the memory component)…
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Colgrove et al., Marripudi et al., Yan et al., and Bavishi do not appear to explicitly teach “a solid-state device (SSD) storage to a host bus adapter…with performance parameters for other storage types including hard disk drive (HDD) devices; tagging the I/Os wherein all child I/O operations initiated from a parent I/O operation are tagged with a same unique tag ID to establish child and sibling I/O processing relationships;…dispatching…based on…the tagging of child and sibling I/Os to meet defined quality of service (QoS) requirements through the performance parameters of the SSD storage.” However, LeCrone et al. disclose:
tagging the I/Os wherein all child I/O operations initiated from a parent I/O operation are tagged with a same unique tag ID to establish child and sibling I/O processing relationships (FIG. 7; Col 19, lines 41-64:  the I/O driver may perform additional processing to track the status of each of the smaller write operations since each such write operation may be completed and performed in any order. More generally, the I/O driver may partition a single originating host write operation into any suitable number of smaller write operations (e.g., writing to a different logical address range) whereby collectively the smaller write operations specify a collective or aggregate set of target logical addresses equivalent to that of the single originating host write operation… The example 400 illustrates information that may be maintained and used by the I/O driver in connection with tracking the multiple write operations created as a result of a single originating host write operation such as issued by an application executing on the host. In at least one embodiment, each originating host write I/O that is further partitioned into multiple smaller writes may be assigned a unique identifier (ID) used to track and uniquely identifier the originating host write I/O);
…dispatching…based on…the tagging of child and sibling I/Os (Col 19, lines 48-51:  collectively the smaller write operations specify a collective or aggregate set of target logical addresses equivalent to that of the single originating host write operation)…
Colgrove et al., Marripudi et al., Yan et al., Bavishi, and LeCrone et al. do not appear to explicitly teach “a solid-state device (SSD) storage to a host bus adapter…with performance parameters for other storage types including hard disk drive (HDD) devices…to meet defined quality of service (QoS) requirements through the performance parameters of the SSD storage.” However, Huang et al. disclose:
with performance parameters for other storage types including hard disk drive (HDD) devices (FIG. 4)…to meet defined quality of service (QoS) requirements through the performance parameters of the SSD storage ([0018] When the configuration of the storage node 100 contains some HDDs 104 and SSDs 106, as long as the value of latency can fulfill the request in a Service Level Agreement (SLA) or a Quality of Service (QoS) requirement, the storage node 100 can still run well and avoid the aforementioned problems).

Colgrove et al., Marripudi et al., Yan et al., Bavishi, LeCrone et al., and Huang et al. do not appear to explicitly teach “a solid-state device (SSD) storage to a host bus adapter.” However, Zhang et al. disclose:
a solid-state device (SSD) storage to a host bus adapter (Fig. 15 host bus adapter (HBA) interface card 1535B; [0123])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Colgrove et al., Marripudi et al., Yan et al., Bavishi, LeCrone et al., Huang et al., and Zhang et al. before him/her, to modify the combined teachings of Colgrove et al., Marripudi et al., and Yan et al., Bavishi, LeCrone et al., and Huang et al. with the teachings of Zhang et al. in order to implement a host bus adapter to provide I/O processing and physical connectivity between a host system and the SSD.

Response to Arguments
Applicant’s arguments, filed April 21, 2021, with respect to the rejections of claims have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Colgrove et al., Marripudi et al., Yan et al., Bavishi, LeCrone et al., and Huang et al. based on applicant’s amendment to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288.  The examiner can normally be reached on M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TRACY A WARREN/Primary Examiner, Art Unit 2137